--------------------------------------------------------------------------------

Exhibit 10.10

SEPARATION AGREEMENT AND FULL AND FINAL RELEASE

This agreement (the “Agreement”) is entered into between Daniel Turney
(“Employee”) and SunOpta Inc. (the “Company”).

1.     Termination of Employment Relationship. Employee and the Company will end
their employment relationship on August 23, 2016 (the “Termination Date”). The
Company may relieve Employee of all duties and place the Employee on
administrative leave prior to the Termination Date by providing written notice.
Employee no longer will be authorized to transact business or incur any
expenses, obligations and liabilities on behalf of the Company after the earlier
of being placed on administrative leave or the Termination Date. Employee agrees
not to seek reinstatement, future employment, or other working relationship with
the Company or any of its affiliates. Employee acknowledges (i) receipt of all
compensation and benefits due through the Termination Date as a result of
services performed for the Company with the receipt of a final paycheck except
as provided in this Agreement; (ii) Employee has reported to the Company any and
all work-related injuries incurred during employment; and (iii) the Company
properly provided any leave of absence because of Employee’s or a family
member’s health condition and Employee has not been subjected to any improper
treatment, conduct or actions due to a request for or taking such leave.

2.     Consideration. In consideration of Employee’s promises in this Agreement,
and upon expiration of the revocation period so long as Employee has not
revoked, the Company will provide Employee:

  A.

Severance pay in the total gross amount of $138,053.08 to be paid as soon as
administratively feasible; and

        B.

If Employee elects COBRA, Company will pay the employer portion and COBRA fees
for medical and dental coverage for five (5) months. Employee is responsible for
the Employee portion of such coverage.

The Company will apply standard tax and other applicable withholdings to
payments made to Employee. Employee agrees that the consideration the Company
will provide includes amounts in addition to anything of value to which Employee
already is entitled. The Company also will pay Employee accrued but unused
vacation regardless of whether Employee signs this Agreement. Although the
Company is under no obligation to provide reinstatement, employment,
re-employment, consulting or other similar status, if the Company recalls
Employee within three months of termination, Employee may be obligated to repay
certain severance benefits as more fully explained in the Company Severance
Plan.

3.     Full and Final Release. In consideration of the benefits provided by the
Company, Employee, for Employee personally and Employee’s heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the “Released Parties”), of and from all claims, demands, actions, causes of
action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or 1omissions occurring through the date
Employee signs this Agreement. Specifically included in this waiver and release
are, among other things, any and all claims of alleged employment discrimination
and retaliation prohibited by Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act,
including the amendments provided by the Older Workers Benefits Protection Act,
or any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims under common law for tort, contract, or wrongful discharge.

1

--------------------------------------------------------------------------------

The above release does not waive claims (i) for unemployment or workers’
compensation benefits, (ii) for vested rights under ERISA-covered employee
benefit plans as applicable on the date Employee signs this Agreement, (iii)
that may arise after Employee signs this Agreement, and (iv) which cannot be
released by private agreement. Nothing in this Agreement prevents Employee from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by any federal, state or local agency charged with the
enforcement of any employment laws, although by signing this release Employee is
waiving rights to individual relief based on claims asserted in such a charge or
complaint, except charges before the National Labor Relations Board or otherwise
where such a waiver of individual relief is prohibited.

4.     Restrictive Covenants. Employee understands and acknowledges that by
virtue of his employment with the Company, he had access to and knowledge of
Confidential Information (defined hereafter), was in a position of trust and
confidence with the Company, and benefitted from the Company’s goodwill.
Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Company's legitimate business interests in
its Confidential Information and goodwill. Employee further understands and
acknowledges that the Company's ability to reserve these for the exclusive
knowledge and use of the Company is of great competitive importance and
commercial value to the Company and that the Company would be irreparably harmed
if the Employee violates the restrictive covenants below.

(a)     Confidentiality. Employee understands and acknowledges that during the
course of his employment, he has had access to and learned about confidential,
secret and proprietary documents, materials and other information, in tangible
and intangible form, of and relating to the Company, its businesses and existing
and prospective customers, suppliers, investors and other associated third
parties ("Confidential Information"). For purposes of this Agreement,
Confidential Information includes, but is not limited to, all information not
generally known to the public, whether oral or written, relating directly or
indirectly to financial statements, projections, evaluations, plans, programs,
customers, suppliers, facilities, equipment and other assets, products,
processes, manufacturing, marketing, research and development, trade secrets,
know-how, patent applications that have not been published, technology and other
confidential information and intellectual property of the Company. Employee
understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used. Employee agrees, as a
condition of this Agreement, that Employee will not use or disclose any
Confidential Information which Employee learned or that came into Employee
possession during the course of employment with the Company. Among other things,
and without limitation, Employee will not use or disclose, without the consent
of the Company, any trade secrets, confidential or proprietary information of or
concerning the Company, its owners, affiliates, customers or suppliers.

2

--------------------------------------------------------------------------------

(b)     Non-Solicitation of Employees. Employee understands and acknowledges
that the Company has expended and continues to expend significant time and
expense in recruiting and training its employees. Employee agrees, as a
condition of this Agreement, not to directly or indirectly solicit, hire,
recruit, attempt to hire or recruit, or induce the termination of employment of
any employee of the Company for a period of twenty-four (24) months from the
Termination Date.

(c)     Non-Solicitation of Customers. Employee understands and acknowledges
that the Company has expended and continues to expend significant time and
expense in developing customer relationships, customer information and goodwill,
and that because of the Employee's experience with and relationship to the
Company, he has had access to and learned about much or all of the Company’s
customer information. Customer information includes, but is not limited to,
names, phone numbers, addresses, e-mail addresses, order history, order
preferences, chain of command, product information, pricing information and
other information identifying facts and circumstances specific to the customer.
Employee agrees, as a condition of this Agreement, not to directly or indirectly
solicit, contact, attempt to contact or meet with the Company's current, former
or prospective customers for purposes of offering or accepting goods or services
similar to or competitive with those offered by the Company for a period of
twenty-four (24) months from the Termination Date.

5.     Agreement Confidentiality. The nature and terms of this Agreement are
strictly confidential and they have not been and shall not be disclosed by
Employee at any time to any person other than Employee’s lawyer or accountant, a
governmental agency, or Employee’s immediate family without the prior written
consent of an officer of the Company, except as necessary in any legal
proceedings directly related to the provisions and terms of this Agreement, to
prepare and file income tax forms, or as required by court order after
reasonable notice to the Company.

6.     Cooperation. Employee agrees to cooperate with the Released Parties
regarding any pending or subsequently filed litigation, claims or other disputes
involving the Released Parties that relate to matters within the knowledge or
responsibility of Employee. Without limiting the foregoing, Employee agrees (i)
to meet with a Released Party’s representatives, its counsel or other designees
at mutually convenient times and places with respect to any items within the
scope of this provision; (ii) to provide truthful testimony regarding same to
any court, agency, or other adjudicatory body; and (iii) to provide the Company
with notice of contact by any adverse party or such adverse party’s
representative, except as may be required by law. The Company will reimburse
Employee for reasonable expenses in connection with the cooperation described in
this paragraph.

7.     Non-Admission. This Agreement shall not be construed as an admission by
the Company of any liability or acts of wrongdoing or unlawful discrimination,
nor shall it be considered to be evidence of such liability, wrongdoing, or
unlawful discrimination.

8.     Non-Disparagement. Except as otherwise provided in Paragraph 4 above,
Employee agrees not to make statements to clients, customers and suppliers of
the Company (or any of its affiliates) or to other members of the public that
are in any way disparaging or negative towards the Company, any of its
affiliates, or the products, services, representatives or employees of any of
the foregoing. Nothing in this paragraph prohibits Employee from complying with
a court order or lawful subpoena.

3

--------------------------------------------------------------------------------

9.     Advice of Counsel, Consideration and Revocation Periods, Other
Information. The Company advises Employee to consult with an attorney prior to
signing this Agreement. Employee has twenty-one (21) days to consider whether to
sign this Agreement (the “Consideration Period”). Employee must return this
signed Agreement to the Company’s representative set forth below within the
Consideration Period but not prior to the Termination Date. If Employee signs
and returns this Agreement before the end of the Consideration Period, it is
because Employee freely chose to do so after carefully considering its terms.
Additionally, Employee shall have fifteen days (15) from the date of the signing
of this Agreement to revoke this Agreement by delivering a written notice of
revocation within the fifteen-day revocation period to Michelle Coleman,
SunOpta, 7301 Ohms Lane, Suite 600, Edina, MN 55439. If the revocation period
expires on a weekend or holiday, Employee will have until the end of the next
business day to revoke. This Agreement will become effective on the sixteenth
day after Employee signs this Agreement provided Employee does not revoke this
Agreement. Any modification or alteration of any terms of this Agreement by
Employee voids this Agreement in its entirety. Employee agrees with the Company
that changes, whether material or immaterial, do not restart the running of the
Consideration Period. Employee knowingly and voluntarily agrees to all of the
terms set forth in this Agreement.

10.     Applicable Law and General Provisions. This Agreement shall be
interpreted under Minnesota law. This Agreement sets forth the entire agreement
between the parties. Employee is not relying on any other agreements or oral
representations not fully addressed in this Agreement. Any prior agreements
between or directly involving Employee and the Company are superseded by this
Agreement, except any prior agreements related to inventions, business ideas,
confidentiality of corporate information, and non-competition remain intact. To
the extent of any conflict between the terms of this Agreement and the Company’s
severance plan, the provisions of this Agreement shall prevail. The provisions
of this Agreement are severable, and if any part of this Agreement, except
Paragraph 3, is found by a court of law to be unenforceable, the remainder of
this Agreement will continue to be valid and effective. The headings in this
Agreement are provided for reference only and shall not affect the substance of
this Agreement.

In exchange for the promises contained in this Agreement, the Company promises
to provide the benefits set forth in this Agreement.

      Date: 8/23/2016 Michelle Coleman /s/ Michelle Coleman   7301 Ohms Lane,
Suite 600 Signature   Edina, MN 55439  

Employee has read and understood this Agreement, signs this Agreement waiving
valuable rights, and acknowledges that this Agreement is final and binding.

      Date: 8/23/16 Daniel E. Turney /s/ Daniel E. Turney Not valid if signed
Name Printed Signature before Termination     Date    


4

--------------------------------------------------------------------------------